DETAILED ACTION
Status of the Application
	Claims 1-10 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1-10 and amendments to the specification as submitted in a communication filed on 8/4/2022 is acknowledged. 
	Claims 1-10 are under consideration to the extent they relate to the elected invention, namely a method for preparing γ-polyglutamic acid that requires a B. subtilis. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The previous objection to the specification is hereby withdrawn by virtue of Applicant’s amendments. 

Claim Objections
Claim 1 is  objected to due to the recitation of “fermentation medium added with fermentation raw materials”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “fermentation medium with fermentation raw materials”, or in the alternative, “fermentation medium comprising fermentation raw materials”.  Appropriate correction is required.   
Claim 1 is objected to due to the recitation of “…acidifying the fermentation product containing γ-polyglutamic acid obtained in step….”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “…acidifying the fermentation product containing the γ-polyglutamic acid obtained in step….”.  Appropriate correction is required. 
Claim 1 is  objected to due to the recitation of “…acid obtained in step (b)(ii) to adjust fermentation product pH level to precipitate….”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “…acid obtained in step (b)(ii) to adjust the pH of the fermentation product to precipitate…”. Appropriate correction is required. 
Claim 3 is objected to due to the recitation of “a temperature is controlled at….a pH level of the …medium is….and a culture time is…”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “the temperature is controlled at….the pH of the …medium is….and the culture time is…”. Appropriate correction is required. 
Claim 4 is objected to due to the recitation of “….selected from the group consisting of…..amyloliquefaciens, Bacillus licheniformis”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “….selected from the group consisting of…..amyloliquefaciens, and  Bacillus licheniformis”.   Appropriate correction is required. 
Claim 5 is objected to due to the recitation of “wherein conditions in step (b)(ii) are set as follows: a temperature is controlled… a pH level during the ….is….and a fermentation time is…”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein in step (b)(ii) the temperature is controlled… the pH during the ….is….and the fermentation time is…”.  Appropriate correction is required. 
Claim 6 is objected to due to the recitation of “the pH level of the fermentation product is adjusted to…”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “the pH of the fermentation product is adjusted to…”.  Appropriate correction is required. 
Claim 8 is objected to due to the recitation of “the pH level of the second supernatant”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “the pH of the second supernatant”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment. 
Claim 1 (claims 2-10 dependent thereon)  is indefinite in the recitation of “…using a standard…seed medium to activate fermentation strains to obtain activated fermentation strains and then using a fermentation medium added with fermentation raw materials to cultivate the activated fermentation strains to obtain cultivated fermentation strains, and to amplify and propagate cultivated fermentation strains to obtain activated and cultivated Bacillus” for the following reasons. As known in the art, adding a medium to a strain would result in cultivating said strain.  Therefore, the strain that would be obtained from using the seed medium is a “cultivated” strain.  The term “activate” is unclear because one cannot determine if it should be understood as equivalent to “cultivate”.  In addition,   the claim requires a first culturing step wherein fermentation strains are “activated” and a second culturing step wherein the “activated” strains from the first culturing step are “cultivated”.  As such, at the end of the second culturing step, one would obtain “activated” and “cultivated” strains.  Therefore, it is unclear as to how the term “and to amplify and propagate cultivated fermentation strains to obtain activated and cultivated Bacillus” further limits the claim if the “activated” and “cultivated” strains have been previously obtained.  Furthermore, it is unclear as to how one would obtain activated and cultivated Bacillus if there is no recitation in the claim as to the type of organism that is “activated” and “cultivated”.  For examination purposes, it will be assumed that step (b)(i) requires culturing of a Bacillus strain in a culture medium to obtain an inoculum. Correction is required.  
Claim 1 (claims 2-10 dependent thereon) is indefinite in the recitation of “..steps of (a)…..(b)….acid; (c) preparing….to obtain pure γ-polyglutamic acid” for the following reasons.  As written, it is unclear if the method requires steps (a), (b) and (c) or if it required steps (a), (b) or (c) since there is no “or” or “and” between steps (b) and (c).  If the intended method is one that comprises all of the recited steps, the claim should be amended to recite “..steps of (a)…..(b)….acid; and (c) preparing….to obtain pure γ-polyglutamic acid”. Correction is required. 
Claim 2 is indefinite in the recitation of “wherein pretreating the sludge in the high-pressure reactor comprises a temperature of….and a pressure of….in the reactor for between…” for the following reasons. It is unclear as to how an act, namely the act of pretreating, can comprise a temperature or pressure.  If the intended limitation is “wherein pretreating the sludge in the high-pressure reactor comprises pretreating at a temperature of…and a pressure of…in the reactor for between…”, the claim should be amended accordingly.  Correction is required. 
Claim 5 is indefinite in the recitation of “during the secondary metabolism” for the following reasons.  There is no antecedent basis for the term “secondary metabolism” in claim 1, from which claim 5 depends.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 103 (AIA )
Claims 1-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Waste Biomass Valor 10:789-795, published online 10/7/2017; hereinafter Zhang 1) in view of Zhang et al. (CN 106282253 published 1/4/2017; hereinafter Zhang 2; machine translation provided), Zhang et al. (Water 10, 545, pages 1-20, published online 4/25/2018; hereinafter Zhang 3), Yan et al. (CN 106947724 published 7/14/2017; machine translation provided), Sirisansaneeyakul et al. (World J Microbiol Biotechnol 33, 173, pages 1-8, 2017), Shi et al. (Biotechnology and Bioprocess Engineering 11:251-257, 2006), and Ogunleye et al. (Microbiology 161:1-17, 2015).  
This rejection has been discussed at length in the prior Office action. It is maintained for the reasons of record and those set forth below.
Applicant argues that it remains well-settled law that an obviousness rejection requires at least a consideration of all of the claim elements.  Applicant states that claim 1 as amended requires a sludge having 10-15% solids content be pre-treated in a high-pressure reactor and that this limitation is not taught by the cited references.  Applicant states that none of the cited references teach gravity pressure filtration through a filter press of the sludge slurry obtained from the high pressure reactor.  Applicant states that claim 1 step (b)(i) as amended requires a starter culture to obtain an adapted strain that would be amplified and propagated to obtain an inoculum for the following step.  Applicant asserts that this step has not been taught by the cited prior art.  Applicant states that the cited prior art does not teach polysaccharides removed from the fermentation product that comprises γ-polyglutamic acid by acidification and centrifugation steps. Applicant is of the opinion that the Examiner has failed to address using an organic solvent to precipitate γ-polyglutamic acid and the use of a second centrifugation to isolate the precipitated γ-polyglutamic acid.   Applicant points out that the Examiner has failed to properly address the limitation regarding dialyzing the γ-polyglutamic acid solution. Applicant states that in the currently presented claimed invention, the γ-polyglutamic acid has been precipitated by an organic solvent from a solution to which an alkaline solution has been added which is dissolved in the deionized water, and that this limitation is not taught by the cited prior art.  Applicant submits that the cited prior art has not taught vacuum freeze drying of the dialyzed γ-polyglutamic acid solution for 24-72 hours to obtain pure γ-polyglutamic acid.   Applicant states that the Examiner has engaged in impermissible hindsight because the Examiner has not properly put the Applicant’s own disclosure to the side to reach the conclusion of obviousness based on facts gleaned from the prior art.  Applicant submits that it would be unpredictable to combine the teachings of the cited  prior art because there would not be a reasonable expectation of success that the technologies in Yan, Sirisansaneeyakul, Shi and Ogunleye could be combined in the context of wastewater and sludge treatment.  Applicant states that claims 2-10 depend from claim 1 and include all the limitations of claim 1.  Thus, it is Applicant’s opinion that claims 2-10 are allowable for the reasons discussed above with regard to claim 1. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to the claims.  However, the Examiner disagrees with Applicant’s contention that the claimed invention is not obvious over the teachings of the prior art.  With regard to the argument that claim 1 as amended requires a sludge having 10-15% solids content be pre-treated in a high-pressure reactor and that this limitation is not taught by the cited references, it is noted that in the absence of defining the term “pretreating a sludge in a high-pressure reactor”, the term “pretreating” can encompass any action taken on the sludge, including placing the sludge in a high-pressure reactor, or adding water to the sludge so that the recited solid content is obtained.  Placing the sludge in a high-pressure reactor does not necessarily encompass exposing the sludge to high pressure.  While it is agreed that the references cited do not specifically teach a solid content of 10%-15%, the solid content can be readily modified by routine optimization. One of skill in the art would be motivated to use a low solid content, such as that recited in the claim, to avoid issues related to clogging and to extract as much as possible from the solids.  One of skill in the art would expect that a ratio of liquid to solids that is high would allow diffusion of the desired metabolite into the liquid phase and avoid saturation of the liquid with the desired metabolite.  With regard to performing gravity pressure filtration through a filter press of the sludge slurry obtained from the high pressure reactor, it is noted that Zhang 2 teaches a filter press to dehydrate sludge (page 3, lines 4-6).  Also, one of skill in the art would be motivated to perform gravity filtration because it is a simple method to separate solids which is inexpensive as it uses gravity as the force to pull the solution to be separated through the filter.  
	With regard to the argument that claim 1 step (b)(i) as amended requires a starter culture to obtain an adapted strain that would be amplified and propagated to obtain an inoculum for the following step and that this step has not been taught by the prior art, it is noted that this step has been found indefinite as indicated above under Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ).  Even if the argument is made that claim 1 step (b)(i) requires a starter culture to obtain an adapted strain that could be used as inoculum, it is noted that Zhang 1 teaches culturing Bacillus cells from a slant which are grown in seed medium to create a seed culture that was later used as inoculum for their fermentations (page 790, right column), Shi et al. teach slant, seed and basal cultures of  Bacillus cells (page 252, left column, lines 1-19), and Yan et al. teach slant activation of Bacillus strains, seed cultures from activated Bacillus strains, further culturing of the seed cultures, and inoculation of fermentations with these cultures (page 4, lines 1-29).  Therefore, contrary to Applicant’s assertions, the cited prior art appears to teach a starter culture to obtain an adapted strain that would be amplified and propagated to obtain an inoculum for the following step. 
	With regard to the argument that the cited prior art does not teach polysaccharides removed from the fermentation product that comprises γ-polyglutamic acid by acidification and centrifugation steps, it is noted that the cell mass would comprise polysaccharides, namely those present in the cell membrane.  As previously stated, Sirisansaneeyakul et al. teach the removal of cell debris, which would comprise polysaccharides, by changing the pH of the fermentation broth to 3 and Yan et al. teach the pH adjustment of the fermentation broth to a pH of 3 followed by centrifugation to remove cell debris for 30 minutes at 4000 rpm.  Therefore, contrary to Applicant’s assertions, the cited prior art discloses the removal of polysaccharides from the fermentation product by acidification and centrifugation.  
	With regard to the argument that the Examiner has failed to address using an organic solvent to precipitate γ-polyglutamic acid and the use of a second centrifugation to isolate the precipitated γ-polyglutamic acid, Applicant’s attention is directed to the prior Office action, where it is stated that  after the removal of cell debris by centrifugation, Yan et al. teach adding ethanol to the supernatant obtained from the centrifugation and maintaining the mixture of ethanol and supernatant at 4 °C overnight, followed by centrifugation of said mixture to obtain a crude precipitate.  Therefore, contrary to Applicant’s assertions, the cited prior art discloses using an organic solvent to precipitate γ-polyglutamic acid and the use of a second centrifugation to isolate the precipitated γ-polyglutamic acid.
	With regard to the argument that the Examiner has failed to properly address the limitation regarding dialyzing the γ-polyglutamic acid solution and that in the presently presented claimed invention the γ-polyglutamic acid has been precipitated by organic solvent from a solution to which an alkaline solution has been added which is dissolved in the deionized water, it is noted that the Examiner previously indicated that Yan et al. teach dissolving the crude precipitate in deionized water followed by dialysis of said solution in a dialysis bag (page 4, lines 30-43) and that in view of the teachings of Ogunleye et al. regarding the effect of pH on the conformational state of γ-polyglutamic acid, one of skill in the art would have been motivated to adjust the pH of the second supernatant to be between 3.5-6.5 with any base, such as  a sodium hydroxide solution, after the removal of cell debris but prior to the precipitation of γ-polyglutamic acid in ethanol, to obtain γ-polyglutamic acid in an alpha-helix conformation.   Therefore, contrary to Applicant’s assertions, the Examiner has properly addressed the limitations of claim 1 step (c)(ii) and (c)(iii). 
	With regard to the argument that the cited prior art has not taught vacuum freeze drying of the dialyzed γ-polyglutamic acid solution for 24-72 hours to obtain pure γ-polyglutamic acid, it is noted that    Yan et al. teach vacuum freeze drying of γ-polyglutamic acid (page 4, Preparation of finished product, part d).  As previously stated in the prior Office action, one of skill in the art is motivated to freeze-dry the dialyzed γ-polyglutamic acid solution for 24-72 hours for the benefit of achieving the desired dryness level.  Moreover, the drying time can be readily modified by routine optimization. Therefore, contrary to Applicant’s assertions, the Examiner has properly addressed limitations regarding freeze drying of the dialyzed γ-polyglutamic acid solution.
	With regard to the argument that the Examiner has engaged in impermissible hindsight because the Examiner has not properly put the Applicant’s own disclosure to the side to reach the conclusion of obviousness based on facts gleaned from the prior art, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	With regard to the argument that it would be unpredictable to combine the teachings of the cited  prior art, the Examiner disagrees with Applicant’s contention that  there would not be a reasonable expectation of success that the technologies in Yan, Sirisansaneeyakul, Shi and Ogunleye could be combined in the context of wastewater and sludge treatment.  The claims are directed to a method for preparing γ-polyglutamic acid by fermentation of Bacillus strains in a culture medium that comprises glutamic acid extracted from sludge, followed by the purification of the γ-polyglutamic acid obtained from such fermentation.  Yan et al. teach the production of γ-polyglutamic acid by fermentation of Bacillus amyloliquefaciens JX-6, wherein said method required the addition of sulfuric acid after the fermentation ended to adjust the pH to 3 with sulfuric acid, followed by centrifugation to remove the cell debris for 30 minutes at 4000 rpm. Yan et al. teach adding ethanol to the supernatant obtained from the centrifugation and maintaining the mixture of ethanol and supernatant at 4 °C overnight, followed by centrifugation of said mixture to obtain a crude precipitate.  Yan et al. teach dissolving the crude precipitate in deionized water followed by dialysis of said solution in a dialysis bag (page 4, lines 30-43).  Therefore, the technologies used by Yan et al., which include fermentation of  Bacillus strains in a culture medium and the purification of γ-polyglutamic acid by pH adjustment, centrifugation, dialysis and precipitation with a solvent, are all technologies that can be applied to the claimed method, which is also a method for the production of γ-polyglutamic acid by culturing  Bacillus strains in a culture medium and the purification of γ-polyglutamic acid by commonly used separation methods. 
	With regard to Sirisansaneeyakul et al., it is noted that they teach the production of γ-polyglutamic acid by Bacillus bacteria (pages 2-4; Table 1) as well as fermentation conditions for the production of said  γ-polyglutamic acid by said Bacillus bacteria (Table1 1 and 2; page 5, right column, first and second full paragraphs).  Sirisansaneeyakul et al. teach that the fermentation broth is typically quite viscous and provides a technique which includes adjusting pH to reduce viscosity (page 6, left column, third full paragraph).  Sirisansaneeyakul et al. teach techniques related to the purification of 
γ-polyglutamic acid from the fermentation broth.  Therefore, the technologies used by Sirisansaneeyakul et al., which include fermentation of  Bacillus strains in a culture medium and the purification of γ-polyglutamic acid by pH adjustment, ultrafiltration, and precipitation with a solvent, are all technologies that can be applied to the claimed method, which is also a method for the production of γ-polyglutamic acid by culturing  Bacillus strains in a culture medium and the purification of γ-polyglutamic acid by commonly used separation methods. 
	Shi et al. also teach the production of γ-polyglutamic acid by B. subtilis fermentation (Abstract) as well as the purification of γ-polyglutamic acid by centrifugation of the culture broth, followed by addition of methanol to the supernatant obtained from said centrifugation to obtain a precipitate that was further dissolved in deionized water and desalted by dialysis with a bag having a cutoff MW of 10000 (page 252, left column, Analysis).  Therefore, the technologies used by Shi et al., which include fermentation of  Bacillus strains in a culture medium and the purification of γ-polyglutamic acid by centrifugation, precipitation with a solvent, dissolving a precipitate in deionized water,  and  dialysis are all technologies that can be applied to the claimed method, which is also a method for the production of γ-polyglutamic acid by culturing  Bacillus strains in a culture medium and the purification of γ-polyglutamic acid by commonly used separation methods. 
	Ogunleye et al. teach that γ-polyglutamic acid can exist in different conformational states including alpha helix, beta sheet, helix-to random coil transition, random coil and enveloped aggregate depending on several factors including pH.  Ogunleye et al. teach the pH ranges for the different conformations of γ-polyglutamic acid.  The technology used by Ogunleye et al., which is pH adjustment to change the conformation of γ-polyglutamic acid to the desired conformational state, is a technology that can be applied to the claimed method, because pH adjustment is a commonly used step in purification protocols.   Therefore, it is unclear as to how the use of fermentation technologies previously disclosed in the art to culture Bacillus strains that produce γ-polyglutamic acid and purification technologies previously disclosed in the art to obtain purified γ-polyglutamic acid from the fermentation broth could be unpredictable when applied to a method for the production of γ-polyglutamic acid by (i) fermentation of  Bacillus strains in a culture medium that comprises glutamic acid obtained from sludge, and (ii)  purification of  γ-polyglutamic acid from the fermentation broth, which is the subject matter of the claims.  Please note that the main difference between step (b) of the claimed method and the fermentation processes disclosed in the art is the use of a glutamic acid composition extracted from sludge as an ingredient in the fermentation medium.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the claimed invention is not obvious over the teachings of the prior art. 

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 4, 2022